           Case 3:20-cr-08098-SPL Document 48 Filed 03/11/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-20-08098-01-PCT-SPL
      United States of America,
 9                                             )
                                               )
                       Plaintiff,              )
10                                             )
      vs.                                           ORDER
11                                             )
                                               )    (Third Request)
      Loren Reed,                              )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15            Upon motion of the defendant and no objection by the government and good cause
16   appearing,
17            IT IS ORDERED granting the Defendant’s Motion to Continue Trial and Extend
18   Time for Filing Pretrial Motions (Doc. 45) for the reasons stated in the defendant’s motion
19   including that defense counsel needs additional time to prepare for trial.
20            This Court specifically finds that the ends of justice served by granting a
21   continuance outweigh the best interests of the public and the defendant in a speedy trial.
22   This finding is based upon the Court's conclusion that the failure to grant such a
23   continuance would deny the defendant the reasonable time necessary for effective
24   preparation, taking into account the exercise of due diligence.              18 U.S.C. §
25   3161(h)(7)(B)(iv).
26            IT IS FURTHER ORDERED continuing the trial from April 6, 2021 to May 4,
27   2021 at 9:00 a.m. and continuing the pretrial motion deadline until April 2, 2021.
28   ///
       Case 3:20-cr-08098-SPL Document 48 Filed 03/11/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that if any subpoenas were previously issued and
 2   served in this matter, that they remain in effect and are answerable at the new trial date and
 3   the party who served the subpoena should advise the witnesses of the trial date.
 4          The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) from
 5   4/7/2021 to 5/4/2021.
 6          Dated this 11th day of March, 2021.
 7
 8
 9
                                                       Honorable Steven P. Logan
10                                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
